          Case 1:20-cv-09504-ALC Document 14 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               07/30/2021
 JOHN WOODY,

                                 Petitioner,
                                                                   20-CV-9504 (ALC)
                     -against-
                                                                         ORDER
 SUPERINTENDENT OF GREEN HAVEN
 CORRECTIONAL FACILITY,

                                 Respondent.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Petitioner Woody’s request for an update on the instant matter.

ECF No. 13. Mr. Woody’s petition for writ of habeas corpus remains pending before this Court.

In accordance with this Court’s order issued on February 18, 2021, ECF No. 6, Respondent filed

and served an answer to the petition as well as the transcripts and briefs identified in Rule 5 of

the Rules Governing Section 2254 Cases in the United States District Courts on April 19, 2021.

ECF Nos. 10-12. In accordance with the Court’s February 18, 2021 order, Petitioner had until

May 19, 2021 to file reply papers. However, Petitioner has not filed any such reply papers.

       Petitioner is hereby GRANTED an extension through August 30, 2021 to file and serve

reply papers if he so wishes. If Petitioner declines to file reply papers, the petition will be

considered fully briefed.

       The Clerk of Court is hereby directed to serve Petitioner with the instant order in

addition to the documents at ECF Nos. 6, 10-12.

SO ORDERED.

Dated: July 30, 2021
       New York, New York

                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
